Citation Nr: 1421606	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-30 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.  

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to the service-connected right knee disability.

3.  Entitlement to service connection for degenerative joint disease of the cervical spine, to include as secondary to the service-connected right knee disability.

4.  Entitlement to service connection for a thoracic spine disability, to include as secondary to the service-connected right knee disability.

5.  Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee, prior to October 29, 2012.

6.  Entitlement to an evaluation in excess of 30 percent for a right knee total replacement, from December 1, 2013.

7.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2014, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2014, the Board received additional VA treatment and private medical records.  In a February 2014 letter, the appellant's representative waived RO jurisdiction over the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

The issues of entitlement to service connection for a left knee disability, entitlement to service connection for degenerative disc disease of the lumbar spine, entitlement to service connection for degenerative joint disease of the cervical spine, entitlement to service connection for a thoracic spine disability, entitlement to an evaluation in excess of 30 percent for a right knee total replacement, from December 1, 2013 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied the Veteran's claim for service connection for left knee arthritis.  The Veteran did not appeal the decision and it is final.

2.  The evidence associated with the claims file subsequent to the December 2006 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.

3.  Prior to October 29, 2012, the Veteran's service-connected right knee arthritis was manifested by pain and was not productive of ankylosis or malunion of the tibia and fibula; and there was no additional functional loss so as to limit flexion to 30 degrees or less or to limit extension to 10 degrees or more.


CONCLUSIONS OF LAW

1. The December 2006 rating decision that denied the Veteran's claim for service connection for left knee arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence having been presented to reopen a claim for service connection for left knee arthritis, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee arthritis, prior to October 29, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5010, 5256-5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veteran's claim for entitlement to service connection for a left knee disability has been reopened, as discussed below.  Thus, the Board finds that any error related to VA's duties to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2012 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007). 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  In regard to the Veteran's claim for a higher rating for right knee arthritis, appropriate notice was provided in a November 2009 letter, prior to initial adjudication of the claim.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim for entitlement to a higher rating for a right knee disability, prior to October 29, 2012.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in September 2009 and May 2012.  The examinations are adequate because they are based on thorough examinations, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Although the Veteran's claim file was not reviewed by the May 2012 VA examiner, for purposes of evaluating the current symptoms of his right knee disability at that time, the Board finds that the VA examination is adequate.  As the Veteran has had a right knee replacement, a new VA examination would not be useful in evaluating the symptoms of his right knee disability, prior to October 29, 2012.  For the period prior to the Veteran's right knee replacement, the VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Left Knee Disability

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a left knee disability.  The Veteran's original claim for entitlement to service connection for left knee arthritis was denied in a December 2006 rating decision because the RO found that there was no nexus between the Veteran's left knee arthritis and service.  As no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued, the decision became final.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The Veteran has asserted that his left knee was aggravated by the right total knee replacement because it resulted in a discrepancy between the lengths of his legs.  See Tr. at p. 16.  Although this theory was not discussed in the December 2006 decision, a claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  He stated that his primary VA doctor and his surgeon at Vanderbilt decided that he needed to have his left knee done also, as one leg was shorter than the other.  See Tr. at p. 9.  A December 2012 private treatment follow-up to his right total knee replacement reflects that his left side was shorter than the right following the surgery.  He was given a prescription for a 1/2 inch shoe lift to assist with the leg length discrepancy.  The physician noted that, "Left total knee arthroplasty would be very helpful for his back pain, gait, as well as leg length discrepancy, so he would like to get his left knee done as soon as possible."  The Veteran had a left knee replacement in April 2013.  As the private physician noted that the left knee replacement would help because of his leg length discrepancy, which was caused by the right knee replacement, the evidence indicates the Veteran's service-connected right knee total knee replacement may have aggravated his left knee disability.  

The evidence is new and material as it raises a reasonable possibility of substantiating the claim that he is entitled to service connection for a left knee disability, as secondary to his right knee disability.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a left knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).  

II.  Knee

The Veteran asserts that he is entitled to a higher rating for his right knee disability, prior to October 29, 2012.  For the reasons that follow, the Board finds that a higher rating is not warranted.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees. 38 C.F.R. § 4.71, Plate II.

The RO has rated the Veteran's right knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5259.  Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated based upon limitation of motion of the affected part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5259 provides for a 10 percent rating for cartilage, semilunar, removal of, symptomatic.  

Turning to other Diagnostic Codes applicable to knee disabilities, the Board notes that a 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Under Diagnostic Code 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability of the knee; and a 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71 , Diagnostic Code 5257.  Under Diagnostic Code 5258, a 20 percent disability rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 

Diagnostic Code 5260 provides that a rating of 10 percent is warranted for flexion limited to 45 degrees; and a rating of 20 percent rating is warranted for flexion limited to 30 degrees.  A 10 percent disability rating is allowed under Diagnostic Code 5261 when extension is limited to 10 degrees; and a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees.  A 10 percent disability rating is available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent disability rating is available when there is malunion of the tibia and fibula with moderate knee or ankle disability.  There is no rating in excess of 10 percent available under Diagnostic Codes 5259 and 5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262 and 5263.

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  

The appellant's increased rating claim was received on August 13, 2009.  As such, the rating period on appeal is from August 13, 2008.  38 C.F.R. § 3.400(o)(2) (2013).

A July 2009 VA treatment record noted that the right knee had a decent range of motion, not quite full flexion to the knee.  He was informed that he would need a knee replacement unless things took a turn for the better.  He received a steroid injection.    

A September 2009 VA examination report reflects that the Veteran's right knee had flexion of 0 to 120 degrees and normal extension of 0 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  The Veteran's right knee did not have giving way, instability, stiffness, weakness, incoordination or deceased speed of joint motion.  He had pain and crunching.  There were no episodes of dislocation or subxluation.  The Veteran reported having locking episodes several times a week. The Veteran was able to stand more than 1, but less than 3 hours.  He was able to walk 1/4 mile and did not use assistive devices/aids.  On examination, the right knee had edema and tenderness.  The right knee had bilateral genu varum.  There was no crepitation, mass behind the knee, clicks or snaps, grinding, patellar abnormality or meniscus abnormality.  There were no bumps consistent with Osgood-Schlatter's disease.         

An October 2009 VA treatment record indicates the Veteran noted a gradual return of pain and discomfort in his right knee.  On examination, the knee had local tenderness over the medial joint line and a good range of motion.  There was no effusion.  He received a steroid injection.

An April 2010 VA treatment record indicated the Veteran had medial joint space narrowing of both knees with the right being a little worse than the left.  He had medial joint line tenderness.  A June 2010 VA treatment record reflects that the Veteran reported having increased problems with his knees, but they were pretty much at the same level of pain and discomfort as they had been for years.  

A May 2012 VA examination report indicates that the Veteran's right knee had flexion of 120 degrees with objective evidence of painful motion beginning at 90 degrees.  The right knee had extension of 0 degrees.  There was no objective evidence of painful motion on extension.  On repetitive use testing, the Veteran's right knee had flexion of 120 degrees and extension of 0 degrees.  The Veteran did not have any additional limitation in range of motion of the knee following repetitive use testing.  The VA examiner noted that the Veteran's right knee had weakened movement, pain on movement, deformity, and disturbance of locomotion.  The Veteran had tenderness or pain to palpation for the joint line or soft tissues of the right knee.  Muscle strength on flexion and extension was normal, 5/5.  Anterior and posterior instability tests were normal in the right knee.  A medial-lateral instability test in the right knee was 1+ (0-5 millimeters).  There was no evidence or history of recurrent patellar subluxation/dislocation.  The VA examiner noted that the Veteran had a meniscectomy in the right knee and had residuals symptoms of joint pain, swelling, instability, occasional locking and popping.  The Veteran's right knee had a scar that was not painful or unstable and did not have a total area of greater than 39 square centimeters.  The Veteran used a cane regularly.  

A September 2012 VA treatment record indicates the Veteran went to the emergency room reporting an exacerbation of chronic right knee pain.

A September 2012 private treatment record reflects that the Veteran reported severe right knee pain.  On examination, his right knee had a range of motion of 0 to 125 degrees.  Both knees were stable to varus and valgus stressing and anterior and posterior drawers were normal in motor, sensory and circulatory examination.  

An October 2012 private treatment operation record indicates the Veteran had substantial pain about his knee secondary to osteoarthritis.  After failure of operative treatment, it was elected to proceed with a right total knee replacement.  An October 2012 private treatment record indicates the Veteran's right knee had flexion of 0 to 120 degrees and was stable to varus, valgus, anterior and posterior stress examination.  His knee demonstrated varus deformity.  

The Board finds that the Veteran is not entitled to a higher rating for his right knee disability, prior to October 29, 2012.  As noted above, Diagnostic Code 5259 does not provide for a rating in excess of 10 percent.  Although the Veteran had reduced flexion of the right knee, he is not entitled to a higher rating under Diagnostic Code 5260 for limitation of flexion.  The Veteran did not have flexion limited to 30 degrees or less, which would warrant a higher rating of 20 percent under Diagnostic Code 5260, even with consideration of pain.  The Veteran's July 2009 VA treatment record noted the Veteran had a decent range of motion, not quite full flexion of the knee.  The October 2009 VA treatment record indicated the Veteran's right knee had a good range of motion.  The September 2009 VA examination report indicated the right knee had flexion of 120 degrees with no additional limitation following repetition.  The May 2012 VA examination report indicates the right knee had flexion of 120 degree with pain beginning at 90 degrees.  On repetitive use testing, the Veteran's right knee had flexion of 120 degrees.  The September 2012 private treatment record noted the Veteran had flexion of 0 to 125 degrees.  The October 2012 private treatment record noted the Veteran had flexion of 0 to 120 degrees.  Thus, the Veteran did not have flexion of his right knee limited to a compensable degree during the period on appeal.

The Veteran's right knee had normal extension of 0 degrees throughout the rating period on appeal, even following repetitive use.  The May 2012 VA examination report reflects that there was no objective evidence of painful motion on extension.  Diagnostic Code 5261 provides for rating of 20 percent  for extension limited to 15 degrees.  Thus, the Veteran is not entitled to a higher rating under Diagnostic Code 5261.  

The Board described having pain in his right knee throughout the period on appeal.  The Veteran is competent to report symptoms capable of lay observation, such as pain, and the Board finds him credible in this regard.  At the February 2014 Board hearing, the Veteran reported that he was in constant pain and his gait was thrown off.  See February 2014 Board hearing transcript (Tr.) at p. 4.  He also reported having swelling.  See Tr. at p. 8.  The May 2012 VA examination report indicated he used a cane.  However, even with consideration of DeLuca factors, the Veteran's right knee has manifested flexion that is limited, at most, to 60 degrees, with consideration of pain.  Flexion limited to 90 degrees is not even noncompensable under Diagnostic Code 5260.  The Veteran has not manifested compensable limitation of extension and extension has not shown to be limited.  Although the Veteran had symptoms of pain and swelling in his right knee, the evidence is against a finding that he is entitled to a higher rating for a right knee disability under the applicable diagnostic codes.  Therefore, even with consideration of DeLuca factors, the Board finds the Veteran is not entitled to a rating in excess of 10 percent for his right knee disability, prior to October 29, 2012.

The evidence does not show that the Veteran had ankylosis of the knee or dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint during the period on appeal.  Thus, a higher rating is not warranted under Diagnostic Code 5258.
 
The evidence also does not show the Veteran had malunion or nonunion of the tibia and fibula.  Thus, higher ratings are not warranted under Diagnostic Code 5256 and 5262.  Diagnostic Code 5263, for genu recurvatum does not provide for a rating in excess of 10 percent, and the evidence does not show the Veteran has genu recurvatum.  

The May 2012 VA examination report reflects that the Veteran's right knee had a scar related to his previous surgery.  However, the scar was not painful and/or unstable, and it did not have a total area of more than 39 square centimeters.  Therefore, a separate rating is not warranted for a right knee scar.  See 38 C.F.R. § 4.118 (2013).

In an August 2012 rating decision, the RO granted a separate evaluation for right knee instability with an evaluation of 10 percent effective May 26, 2012.  The RO included the issue of entitlement to a higher rating for right knee instability in the September 2012 supplemental statement of the case.  However, the Veteran did not appeal the rating assigned in the decision or the effective date.  Thus, the issue of whether the Veteran is entitled to a higher rating for right knee instability prior to October 29, 2012,  is not before the Board at this time.  

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the right knee disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the appellant's right knee arthritis, prior to October 29, 2012, are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the right knee disability is primarily manifested by limitation of motion due to pain.  The applicable diagnostic code used to rate the appellant's disability provides for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the appellant's disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the appellant's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In conclusion, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent for right knee arthritis, prior to October 29, 2012.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left knee disability is reopened.

Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee, prior to October 29, 2012, is denied.


REMAND

In regard to the Veteran's reopened claim for entitlement to service connection for a left knee disability, to include as secondary to his right knee disability, the Veteran's testimony and private treatment records indicate his right total knee replacement may have aggravated his left knee disability.  Thus, the Board finds a VA examination is necessary to determine whether the Veteran's right knee disability caused or aggravated his left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has asserted that he has degenerative disc disease of the lumbar spine, degenerative joint disease of the cervical spine and a thoracic spine disability that were caused or aggravated by his altered gait due to his right knee disability.  See Tr. at p. 26.  He asserted they got worse following his right total knee replacement  See Tr. at p. 30-32.  The December 2012 private treatment follow-up to his right total knee replacement noted that his left total knee arthroplasty would be very helpful for his back pain, indicating his back pain may be related to his knee disabilities.  As the evidence indicates he may have lumbar spine, cervical spine and thoracic spine disabilities that are caused or aggravated by his service-connected right knee disability, the Board finds that a VA examination is necessary to determine the etiology of the conditions.

The Veteran has not been provided with a VA examination following his right total knee replacement to evaluate his current symptoms.  His testimony also indicates his right knee may have worsened.  Thus, the Board finds that a new VA examination is necessary to determine the current symptoms of the Veteran's service-connected right knee replacement.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran has asserted that he is unable to work due to his service-connected disabilities.  The Veteran receiving Social Security Administration disability benefits.  He has not been provided with a VA examination to address the impact of his service-connected disabilities on his employability.  Thus, a VA examination should be scheduled to assess the impact of his service-connected disabilities. 

Finally, the VA treatment records in the file only date to February 2013.  Consequently, the Board requests the appellant's complete VA treatment records from February 2013 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from February 2013 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, schedule the Veteran for a VA examination to determine the following:

(a)  Identify all (i) left knee, (ii) cervical spine, (iii) thoracic spine and/or (iv) lumbar spine disabilities present.  

(b)  Provide opinions as to whether it is at least as likely as not (at least a 50 percent probability) that any (i) left knee (to include the left knee replacement), (ii) cervical spine, (iii) thoracic spine, and/or (iv) lumbar spine disabilities are related to or had their onset in service.

(b)  Provide opinions as to whether it is at least as likely as not (at least a 50 percent probability) that any (i) left knee (to include the left knee replacement), (ii) cervical spine, (iii) thoracic spine, and/or (iv) lumbar spine disabilities were caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected right knee disabilities, including the right total knee replacement.

Forward the claims file for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for a VA examination to evaluate the current symptomatology of the Veteran's right knee.

Forward the claims file for review.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe all symptomatology, to include range of motion of the right knee (specifying at what degree in motion pain begins).  The examiner should also describe any functional loss pertaining to the service-connected left knee disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring a knee brace; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the right knee.

Further, with respect to any scar residuals of the Veteran's right knee total replacement, the examiner should determine whether the scar is superficial or deep, unstable, painful on examination, or causes limited motion or function. The examiner should also measure the area or areas of the scar.

The examiner should address the impact of the Veteran's right knee disability on his ability to obtain and retain substantially gainful employment.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Then, schedule the Veteran for a VA examination to determine the nature and severity of all current manifestations of his service-connected disabilities and the impact of these service-connected disabilities on employability.  The VA examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that these disabilities cause him to be unable to obtain and retain substantially gainful employment with consideration of his education and occupational background but without regard to age.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


